Citation Nr: 1016691	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO. 08-36 713	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for benign essential 
hypertension, including as secondary to the service-connected 
type II diabetes mellitus and/or posttraumatic stress 
disorder (PTSD).

2. Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active military service from September 1969 
to September 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2008 decision of a Department of Veterans 
Affairs (VA), Regional Office (RO), at Nashville, Tennessee, 
that denied the benefits sought on appeal.

The issue of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Nashville, Tennessee.


FINDINGS OF FACT

On April 21, 2010, prior to the promulgation of a decision in 
the appeal, the Veteran notified VA that he wished to 
withdraw his appeal of the claim for entitlement to service 
connection for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Hypertension

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision. 38 C.F.R. 
§ 20.204 (2009). Withdrawal may be made by the Veteran or by 
his or her authorized representative. 38 C.F.R. § 20.204. 

In the present case, the Veteran, by way of his 
representative, submitted a statement  in April 2010 clearly 
indicating that it "his desire to withdraw his appeal issue 
regarding hypertension." The Veteran, therefore, has 
effectively withdrawn the appeals of his hypertension service 
connection claim. There remains no allegations  of errors of 
fact or law for appellate consideration with regard to this 
claim. Accordingly, the Board does not have jurisdiction to 
review this appeal and it is dismissed.


ORDER

The appeal of entitlement to service connection for benign 
essential hypertension, including as secondary to the 
service-connected type II diabetes mellitus and/or 
posttraumatic stress disorder (PTSD) is dismissed.


REMAND

PTSD

The Veteran filed a claim for an increased rating for his 
service connected PTSD in January 2008. This claim was denied 
by way of the March 2008 rating decision. The Veteran filed a 
timely notice of disagreement (NOD) in April 2008, and a 
Statement of the Case (SOC) was issued in October 2008. The 
Veteran perfected this appeal in November 2008 through his 
submission of the VA Form 9. The RO subsequently increased 
the Veteran's PTSD rating to 70 percent. See November 2009 
rating decision. The United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded. 
AB v. Brown, 6 Vet. App. 35, 38 (1993). The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
terminate the appeal. Id. In this case, the Veteran's 70 
percent PTSD rating does not represent the maximum available 
benefit. The Board also notes that the Veteran's November 
2009 award of an total disability rating based upon 
individual unemployability (TDIU) does not render the PTSD 
issue moot. Thus, the issue of whether a rating in excess of 
70 percent for PTSD is warranted remains in appellate status.  
It is well established that TDIU is a lesser disability 
rating than an award of a 100% schedular rating. See Acosta 
v. Principi, 18 Vet.App. 53 (2004) (detailing additional 
benefits flowing from schedular 100% disability rating versus 
TDIU); Herlehy v. Principi, 15 Vet.App. 33 (2001) (accepting 
that 100% schedular disability rating mooted issue of 
entitlement to TDIU); 38 C.F.R. § 4.16(a) (2006) (TDIU "may 
be assigned, where the schedular rating is less than total. 
...") (emphasis added); VA Gen. Coun. Prec. 6-99 (June 7, 
1999), (concluding that a "claim for [a TDIU rating] for a 
particular service-connected disability may not be considered 
when a schedular 100-percent rating is already in effect for 
another service-connected disability").

The Board finds that this matter must be remanded in all 
fairness to the Veteran. The RO's statement in the November 
2009 rating decision incorrectly suggests that the Veteran no 
longer had a valid PTSD issue pending. The RO informed the 
Veteran that a grant of TDIU rendered the PTSD issue moot. It 
was after this statement that the Veteran withdrew his 
hypertension issue and cancelled his hearing. It is unclear 
whether he wished to pursue the issue of whether an increased 
rating is warranted for PTSD, and if so, whether he wished to 
pursue his previously scheduled Videoconference hearing, 
which was also cancelled. The RO should obtain clarification 
from the Veteran or his representative on this matter and, if 
appropriate, reschedule the Veteran's Videoconference 
hearing.



Accordingly, the case is REMANDED for the following action:

1. Obtain clarification from the Veteran 
as to whether he wishes to withdraw his 
claim for entitlement to an increased 
rating for PTSD, and, if not, whether he 
desires a Board Videoconference hearing.

2. If the Veteran does desire such a 
hearing, then proceed with scheduling as 
appropriate. 

3. If the benefit sought on appeal is not 
withdrawn and remains denied, the Veteran 
and his accredited representative should 
be issued a supplemental statement of the 
case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


